DETAILED ACTION
The Request for Continued Examination (RCE) filed 09/19/22 has been entered.  Claims 13-20, 23-24 and 26-28 are currently pending, with claim 25 being cancelled and claims 26-28 being newly added.  Despite the substantive claim amendments and Applicant’s arguments, all previous rejections are maintained.  In addition, new prior art is relied upon for rejecting the newly added claims.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the step of “controlling the electric motors at full power” must be shown or the feature(s) canceled from the claim(s).  See claim 13, lines 9-10; claim 19, line 8; claim 26, line 8.  Figure 3 appears to show curves IV, V and VI with a PWM step, but there is no indication of an additional and/or subsequent “full power” or static step.  The only mention of this feature in the specification appears on page 11, lines 28-29, but this is not in connection with any of the figures.  Applicant has stated in the Remarks that “full-power control is readily understood by one of skill in the art.”  See Remarks, pages 6-7.  While this is true, this is claimed subject matter (and with the current amendments, is now a central feature of the alleged novelty of the claimed control system), hence there MUST be some graphical depiction of this activation phase.  “Full power” could be depicted in a number of ways – zero slope, non-zero constant slope, varied increasing slope, etc.  Without any depiction of this “full power” control (either before or after the PWM step), the claimed subject matter is clearly not depicted to enable one skilled in the art to practice the invention.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-20, 23-24 and 26-28 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 13-20 and 23 are rejected because claims 13 and 19 recite that the second activation phase (which employs PWM) occurs “during a…braking action,” yet the automobile vehicle is “stopped at least for the duration of the second activation phase of the vehicle.”  See claim 13, lines 13-17; claim 19, lines 10-14.  Is this “duration” the instant when the braking action ends, and if so, the phrase “duration” is inappropriate.  If Applicant intends to refer to the situation where brake pads are changed (as referenced in claim 20), this is improper for two reasons.  First, the recited phases are “activation phases,” where “the electric motors are supplied to activate the parking brake actuators and enable brakes to be applied.”  See claim 1, lines 6-7.  This is entirely distinct from the deactivation/retraction phase where the brakes are released in order for the brake pads to be changed.  Second, the specification discusses the brake pads being changed by releasing the brakes and employing PWM only, not a combination of both “full power” and PWM.  The specification discusses the use of both modes only with respect to brake apply, not brake release.  See Application at page 4, line 23 – page 5, line 9.
Similarly, claims 24 and 26-28 are rejected because independent claim 26 recites the steps of controlling the electric motors with PWM and “full power,” and performing PWM control while “the vehicle is stopped.”  Again, to the extent Applicant intends to refer to the situation where brake pads are changed (i.e., during “brake release” and/or when the vehicle is “on a test bench,” as recited in dependent claims 24 and 27-28), this is improper.  The specification discusses the brake pads being changed by releasing the brakes and employing PWM only, not a combination of both “full power” and PWM.  The specification discusses the use of both modes only with respect to brake apply, not brake release.  See Application at page 4, line 23 – page 5, line 9.  Applicant is improperly combining features of different embodiments. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15, 18, 20, 23 and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is rejected because it recites “such as a power transistor or a triac” but preferences lead to confusion over the intended scope of the claim.  See MPEP 2173.05(d); claim 15, line 2.  While the use of the phrase “such as” does not by itself render the claim indefinite, its use here makes it unclear whether these examples constitute an actual limitation or not. 
Claim 18 is rejected because it refers to “the four brakes” but four brakes have not been previously defined.  See claim 18, line 2.  While the previous recitation of “at least two brakes” of the electric parking brake system and “at least two service brakes” makes it likely that there are --at least four brakes--, it’s still possible that “the at least two brakes” can serve a dual purpose as the at least two service brakes as well. 
Claim 20 is rejected because it recites controlling the motors “in a brake release direction…during the second activation phase.”  See claim 20, lines 2-3.  This is nonsensical and contradictory.  Claim 19, from which this claim depends, states that the second activation phase occurs “during a same braking action,” so how can this simultaneously occur during a brake release and when the pads are being changed?
Claim 23 is rejected because it recites that “the electric motors are controlled by pulse width modulation…during the first activation phase,” but claim 19, from which this claim depends, clearly states that there is “full power” control during the first activation phase and PWM during the second activation phase.  See claim 23, lines 1-3.
Claims 27-28 are rejected because both claims begin precede the actual claim limitation with “wherein in the case where the automobile is mounted onto a test bench,” making it unclear if this is an actual method step or not.  See claim 27, line 2; claim 28, line 2.  Is this merely a possible occurrence when the control method is employed or is it an actual step of the claimed  method? 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Tanaka
Claim(s) 13-19, 23 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al . (WO 2016/158569) (citing to corresponding U.S. Patent No. 10,442,413).  Tanaka is directed to a brake control apparatus.  See Abstract. 
Claim 13: Tanaka discloses a control system [Fig. 6] for controlling an electric parking brake system for an automobile vehicle (1) including at least two brakes (5, 31, 20, 43) for being disposed at wheels of the automobile vehicle, each brake including a parking brake actuator (43) for being activated by an electric motor (43B), said control system including a control unit (13, 20), said control unit including at least one controller (20) for controlling the electric motors, such that when a control command to apply the parking brake is given, the electric motors are supplied to activate the parking brake actuators and enable brakes to be applied, said at least one controller being configured for, in some activation phases of the parking brake actuators, controlling the electric motors by pulse width modulation [see Fig. 6 (S15); col. 21, lines 42-56; col. 31, lines 1-16], and in other activation phases of the parking brake actuators, controlling the electric motors at full power [see Fig. 6 (S35); col. 22, lines 50-55 (switching from stepwise control to static control); col. 31, line 39 (PWM “applies to the other embodiments” for the stepwise control].  See Figs. 1, 2, 6, 11-12. 
Tanaka discloses that the controller is configured to control the electric motor at full power in a first activation phase (S38) and the controller is configured to control the electric motor by pulse width modulation in a second activation phase (S35) [see col. 23, lines 38-46 (alternate embodiment using PWM)], wherein the second activation phase occurs after the first activation phase and wherein the first activation phase and the second activation phase occur during a same braking action.  See Fig. 6; col. 23, lines 38-46; see also Fig. 8 (S62 and S61); col. 26, lines 51-67 (S61 can use PWM instead). 
Tanaka also discloses that the automobile vehicle is stopped at least for a duration of the second activation phase of the braking action and wherein it is determined that the automobile vehicle is stopped at least for the duration of the second activation phase pf the braking action.  See Figs. 6, 8 (objective of brake actuation control loop is to continue until vehicle comes to a stop, and this is determined at S11); see also col. 16, line 59. 
Claim 14: Tanaka discloses that the control unit is able to receive external information informing it to control the electric motors by pulse width modulation.  See col. 12, lines 53-67; col. 21, lines 42-56. 
Claim 15: Tanaka discloses that the at least one controller includes at least one power switching device (21, 25), such as a power transistor or a triac.  See col. 13, lines 33-43. 
Claim 16: Tanaka discloses an electric parking brake system including at least two brakes for being disposed at wheels of the automobile vehicle, each brake including a parking brake actuator for being activated by an electric motor.  See claim 13 above; Fig. 1. 
Claim 17: Tanaka discloses at least two service brakes.  See Fig. 1; col. 3, lines 1-19. 
Claim 18: Tanaka discloses the electric parking brake system acting on at least two of the four brakes (front brakes 5, rear brakes 31), and, wherein, the control system is configured to control the electric parking brake system during a normal application of the electric parking brake.  See Fig. 1 (EPB acts on rear brakes 31 via 43). 
Claim 19: see claim 13 above. 
Claim 23: Tanaka discloses that the electric motors are controlled by pulse width modulation, such that a normal activation phase of the electric parking brake system includes a first part at a first speed and a second part at a second speed, the second part corresponding to a compression phase of the brake linings, the second speed being lower than the first speed.  See col. 13, lines 33-54 (“…determine completion of the application…” and change motor voltage accordingly); see also Figs. 10-12 (linear increasing segments constitute greater rotational motor speeds than zero slope segments). 
Claim 26: see claim 13 above. 
Takei
Claim(s) 24 and 26-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takei (U.S. Patent Pub. No. 2016/0032993) (previously cited).  Takei is directed to an electric parking brake device and release method.  See Abstract. 
Claim 26: Takei discloses a control method for controlling an electric parking brake system including a control unit and at least two brakes for being disposed at wheels of an automobile vehicle, each brake including a parking brake actuator activated by an electric motor (38), said method including at least: a step of controlling the electric motors by pulse width modulation (S1, S11), when an activation of the electric parking brake system is considered as requiring a speed modulation of the electric motors and when the vehicle is stopped, and when it is determined that the vehicle is stopped; and a step of controlling the electric motors at full power (S3, S7).  See Fig. 10. 
Claim 24: Takei discloses that during a phase of determining a position of at least one piston (12), the electric motors are controlled, in a brake release direction, by pulse width modulation, such that their speed of rotation is lower than their speed of rotation during part of at least one activation phase of the parking brake in normal operation.  See Figs. 13, 15; para. 0078-79.  Note: the motors are capable of varying speeds, so an activation phase speed may be chosen accordingly to meet this limitation. 
Claim 27: Takei discloses that, in the case where the automobile vehicle is mounted onto a test bench, the electric motors are controlled by pulse width modulation, such that their speed of rotation continuously varies and the brake application force continuously varies.  See Fig. 10. 
Claim 28: Takei discloses that, in the case where the automobile vehicle is mounted onto a test bench, the electric motors are controlled by pulse width modulation such that their speed of rotation varies stepwise, switching from one step to the other being gradual, and the brake application force continuously varies stepwise, switching from one step to the other being gradual.  See Fig. 10. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Tanaka in view of Takei
Claims 20, 24 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Takei.
Claim 20: Tanaka discloses that the electric motors are controlled such that in brake release their rotation speed is lower, and in brake application their speed could either vary continuously or stepwise.  See col. 13, lines 33-54 (“…determine completion of the application or determine completion of the release…” and change motor voltage accordingly).  While Tanaka does not disclose that this operation is performed when the pads are changed, Takei does disclose the use of PWM control for brake release of an EPB, which may be used during changing of brake pads.  See Fig. 10.  It would be obvious to a person having ordinary skill in the art at the effective filing date of the invention to employ the same type of motor control during release [see Fig. 6 (S23-S25)] for simplicity, and to release the brakes more slowly during a pad change as compared to brake apply since immediacy is not required and for maintenance safety.  See, e.g., JP 2004278708 (directed to a “replacement method for friction pad of electric disk brake” and in step S303, “the reverse operation of the electric motor (15) is performed at a constant low rotation so that the ball screw shaft (38) does not retreat suddenly”). 
Claim 24: Takei discloses that during a phase of determining a position of at least one piston (12), the electric motors are controlled, in a brake release direction, by pulse width modulation, such that their speed of rotation is lower than their speed of rotation during part of at least one activation phase of the parking brake in normal operation.  See Figs. 13, 15; para. 0078-79.  Note: the motors are capable of varying speeds, so an activation phase speed may be chosen accordingly to meet this limitation. 
Claim 27: Takei discloses that, in the case where the automobile vehicle is mounted onto a test bench, the electric motors are controlled by pulse width modulation, such that their speed of rotation continuously varies and the brake application force continuously varies.  See Fig. 10; see als0 112 rejection above. 
Claim 28: Takei discloses that, in the case where the automobile vehicle is mounted onto a test bench, the electric motors are controlled by pulse width modulation such that their speed of rotation varies stepwise, switching from one step to the other being gradual, and the brake application force continuously varies stepwise, switching from one step to the other being gradual.  See Fig. 10; see also 112 rejection above. 



Response to Arguments
Applicant's arguments filed 09/19/22 have been fully considered but they are not persuasive.  
First, Applicant continues to traverse the Drawing Objection that a “full power” control needs to be depicted, despite it being in all independent claims and it being central to the alleged novelty of the invention.  Applicant continues to state that since this is “readily understood” by one skilled in the art, it need not be depicted.  See Remarks, pages 6-7.  While this is true, this is claimed subject matter (and with the current amendments, is now a central feature of the alleged novelty of the claimed control system), hence there MUST be some graphical depiction of this activation phase.  “Full power” could be depicted in a number of ways – zero slope, non-zero constant slope, varied increasing slope, etc.  Does “full power” mean any type of non-PWM control?  Without any depiction of this “full power” control (either before or after the PWM step), the claimed subject matter is clearly not depicted to enable one skilled in the art to practice the invention.  The I should be noted that the Examiner has discussed this matter numerous times with his SPE, Robert Siconolfi, who agrees that Applicant’s arguments are insufficient to overcome this objection. 
Second, the objections to Figure 2 and the specification are withdrawn, hence those arguments are moot.  See Remarks, page 7. 
Third, Applicant argues that the claims are directed to an instance when the brake pads are changed, hence Tanaka is inappropriately applied.  See Remarks, pages 8-11.  Applicant contends that the “braking action” referred to in the claim language may be construed broadly to include both brake application and “brake release.”  See Remarks, page 8.  This is problematic for 2 reasons.  First, the recited braking action phases are “activation phases,” where “the electric motors are supplied to activate the parking brake actuators and enable brakes to be applied.”  See claim 1, lines 6-7.  This is entirely distinct from the deactivation/retraction phase where the brakes are released, purportedly for the brake pads to be changed.  Second, the specification discusses the brake pads being changed by releasing the brakes and employing PWM only, not a combination of both “full power” and PWM.  The specification discusses the use of both modes only with respect to brake apply, not brake release.  See Application at page 4, line 23 – page 5, line 9.  Hence, there is insufficient support in the specification for this claim language as it pertains to brake release and brake pads being changed, which has resulted in the numerous section 112 rejections above. 
Finally, contrary to Applicant’s traversal of the 102 rejection, Tanaka does properly disclose the newly added limitations of there being a “duration” where the vehicle is stopped and that this state of the vehicle is determined by the control system.  Clearly, the emergency braking operation of Tanaka results in vehicle stoppage, which may be deemed to be the end of the second activation phases (for the purpose of meeting the claim limitation) and Figure 8 properly shows that at S11 this state of the vehicle is determined by the control system.
It is the opinion of both the Examiner and his SPE that the Applicant consider filing a CIP application to properly pursue a patent for the instant invention (with new drawings and a more robust written description), since prosecution of the claim language in the current application appears unlikely to proceed further.  For the foregoing reasons, all pending claims remain rejected as detailed above. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        October 6, 2022